SHARON KELLER                                COURT OF CRIMINAL APPEALS                                      ABEL ACOSTA
 PRESIDING JUDGE                                      „                                                          CLERK
                                               EO. BOX 12308, CAPITOL STATION                                5,2 463 "ss,
LAWRENCE E. MEYERS                                   AUSTIN, TEXAS 78711
TOM PRICE                                                                                                 SIAN R. SCHILHAB
PAUL WOMACK                                                                                                GENERAL COUNSEL
CHERYL JOHNSON                                                                                                512-463-1597
MIKE KEASLER
BARBARA P.   HERVEY
CATHY COCHRAN

ELSA ALCALA

 JUDGES




                                                          October 31, 2014

             Tarrant County District Clerk
             Thomas Wilder
             401 W. Belknap
             Fort Worth, Texas 76196




                             RE:     Christopher Adrian Miller
                                     Trial Court Number 1264863D
                                     Case Number PD-0038-14




             Dear Clerk:


                    Enclosed please find the order of the Court requesting exhibits in the above referenced
             cause. You may send a certified copies in lieu of the originals.

                      Please call if you have any questions.

                                                               Sincerely,

                                                               Abel Acosta
                                                               Clerk


                                                                    (frlQw       ^
                                                               John Brown
                                                               Chief Deputy Clerk




                            Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                website: www.cca.courts.state.tx.us
             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

CHRISTOPHER ADRIAN MILLER


            VS.                                      CAUSE NUMBER PD-0038-14


THE STATE OF TEXAS


                                              ORDER


       The above styled and numbered cause is before this Court in Cause No. 1264863D from

the 371st District Court of Tarrant County.

       The Court is of the opinion the following exhibits should be inspected:

               1. State's Exhibit # 2 (CD recording)
               2. State's Exhibit #7 (CD recording)
               3. State's Exhibit # 38 (CD recording)


 Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Tarrant County is ordered to file these

exhibits with the Clerk of this Court on or before the 12th day of November, 2014.

       IT IS SO ORDERED THIS THE 31st DAY OF OCTOBER, 2014




                                          PER CURIAM


EN BANC


DO NOT PUBLISH